                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

PAUL EUGENE BAILEY,                               )
                                                  )
       Petitioner.                                )
                                                  )
vs.                                               )   Civil Action No. 20-00318-KD-B
                                                  )
WARDEN KENNETH PETERS,                            )
                                                  )
       Respondent,                                )

                                             ORDER

       This action is before the Court on the “Motion for Fed. R. Civ. P. Rule 60(b)(4) and Form

80 Application for Default Judgment, for relief under Final Judgment (No Indictment)” filed by

Petitioner Paul Eugene Bailey (doc. 8). Upon consideration, and for the reasons set forth herein,

the motion is DISMISSED for lack of jurisdiction.

       Bailey filed a petition pursuant to 28 U.S.C. § 2254 challenging his 1995 conviction and

sentence for first degree robbery (doc. 1). Bailey asserted the following claims: (1) the trial court

did not have jurisdiction to render judgment or impose sentence against him because he was

never arraigned; (2) the trial court improperly amended the indictment and did not charge all of

the elements of the offense; (3) the trial court provided the jury with the wrong verdict form for

the special plea of not guilty by mental disease or defect; (4) he was illegally sentenced as a

habitual felony offender; and (5) he was deprived of his constitutional right to be adequately

informed of the charges against him (doc. 1, doc. 4, p. 4-5).

       The Magistrate Judge recommended dismissal of the action pursuant to 28 U.S.C. §

2244(b) as a successive habeas petition (doc. 4). The Magistrate Judge found that Bailey was

attempting to challenge the same conviction and sentence for first degree robbery that he
challenged in his second § 2254 petition, but he had not sought and obtained permission from the

Court of Appeals for the Eleventh Circuit before filing this successive petition, and therefore

Bailey’ petition was due to be dismissed (Id., p. 7-8). The Report and Recommendation was

adopted, judgment was entered, and Bailey’s successive petition was dismissed on July 6, 2020

(docs. 6, 7).

        Bailey now seeks relief from judgment pursuant to Rule 60(b)(4) of the Federal Rules of

Civil Procedure (doc. 8).1 Fed. R. Civ. P. 60 provides for relief from a judgment or order.

Subparagraph (b)(4) provides that “[o]n motion and just terms, the court may relieve a party or

its legal representative from a final judgment, order, or proceeding for the following reasons: . . .

(4) the judgment is void”. Bailey appears to argue that this Court may relieve him from the

1995 judgment in the Circuit Court of Mobile County, Alabama because he was “convicted and

charged without an Indictment to charge Robbery First Degree” (Id.). He alleges that “[i]n the

Mobile County Circuit Court no Indictment was ever commenced upon 3-21-95 by the Grand

Jury to charge Robbery First Degree or for the jurisdiction to attach for the Circuit Court, from

not properly filing.” (Id.). He asserts that as “Due Process Grounds” this Court “can take judicial

notice of its own records of the void indictment, miscarriage of justice, actual innocence, life

liberty denied (illegally) (Due Process Denied).” (Id.).

        Bailey does not challenge this Court’s decision to dismiss his habeas petition because he

failed to obtain authorization from the Court of Appeals for the Eleventh Circuit before filing a

second or successive § 2254 petition. 28 U.S.C. § 2244(b)(3)(A); Bailey v. Forniss, Civil Action


        1
          Bailey also references “Form 80 Application for Default Judgment”, which appears to
be Form 80, captioned “Default Judgment Entered on Application to Clerk”, of the Appendix of
Forms to the Alabama Rules of Civil Procedure. Final judgment has been entered and the action
is closed. In this procedural posture, there are no defendants as to whom Bailey could seek a
default judgment.

                                                  2
No. 11-0335-CG-B (S. D. Ala. 2011). Instead, Bailey asserts grounds in support of the merits of

his habeas corpus claim; and therefore, he is making a habeas corpus claim. Williams v.

Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007) (“ ‘When a movant asserts’” grounds for relief

under § 2254 in a Rule 60(b) motion “ ‘he is making a habeas corpus claim.’ ”) (quoting

Gonzalez v. Crosby, 545 U.S. 524, 532 n.4, 125 S. Ct. 2641, 2648 n.4 (2005)).

        However, Bailey may not use a Rule 60(b) motion to circumvent the statutory

requirement that he first obtain authorization from the Court of Appeals for the Eleventh Circuit

before filing a second or successive § 2254 petition. 28 U.S.C. § 2244(b)(3)(A). Gipson v.

Secretary, Department of Corrections, 784 Fed. Appx. 683, 684 (11th Cir. 2019) (Because

[Gipson] failed to seek authorization from us before filing his successive petition, the district

court properly dismissed it.”) Accordingly, Bailey’s motion is dismissed for lack of jurisdiction

because he has not received authorization from the Eleventh Circuit to file a successive habeas

petition.

        DONE and ORDERED this 30th day of June 2021.



                                              /s / Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
